     9:14-cv-03699-RMG          Date Filed 08/03/20      Entry Number 151        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

United States of America, et al., ex rel.
                                    )                          C/A No. 9:14-3699-RMG
Scarlett Lutz and Kayla Webster,    )
                                    )
             Plaintiffs/Relators,   )
                                    )                                   ORDER
       v.                           )
                                    )
Laboratory Corporation of America   )
Holdings,                           )
                                    )
                     Defendant.     )
___________________________________ )

       Before the Court is Plaintiffs-Relators’ motion to compel discovery from Defendant

Laboratory Corporation of America Holdings (“LabCorp”). (Dkt. No. 126.) For the reasons set

forth below, the motion is granted.

I.     Background

       This is a qui tam action in which the United States of America declined to intervene.

Plaintiffs-Relators allege that LabCorp violated the False Claims Act and Anti-Kickback Statute

by submitting false claims to Government healthcare programs relating to blood draw services for

tests referred by physicians to third-parties Health Diagnostic Laboratory and Singulex, Inc., which

LabCorp knew were paying illegal inducements to the referring physicians. (Dkt. No. 50.) The

Court granted in part and denied in part LabCorp’s partial motion to dismiss the fourth amended

complaint. The kickback related claims were not a target of that motion. The Court dismissed the

claims alleging medically unnecessary tests, the claim alleging reverse false claims liability, and

claims brought under California and Illinois law. The Court did not dismiss the conspiracy claim.

(Dkt. No. 72.)




                                                -1-
      9:14-cv-03699-RMG          Date Filed 08/03/20      Entry Number 151          Page 2 of 6




II.    Legal Standard

       Parties to a civil litigation may obtain discovery regarding “any nonprivileged matter that

is relevant to any party’s claim or defense” including information that “appears reasonably

calculated to lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1). Courts

broadly construe rules enabling discovery, but certain limits may be imposed. Nat’l Union Fire

Ins. Co. of Pittsburgh, Pa. v. Murray Sheet Metal Co., 967 F.2d 980, 983 (4th Cir. 1992);

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). The district court “must limit the

frequency or extent of discovery . . . if it determines that the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). “The scope and conduct of

discovery are within the sound discretion of the district court.” Columbus–Am. Discovery Grp. v.

Atl. Mut. Ins. Co., 56 F.3d 556, 568 n.16 (4th Cir. 1995); see also Carefirst of Md., Inc. v. Carefirst

Pregnancy Ctrs., 334 F.3d 390, 402 (4th Cir. 2003) (“Courts have broad discretion in [their]

resolution of discovery problems arising in cases before [them].” (alternations in original and

internal quotation marks omitted)).

       If a party declines to answer a request for production, the serving party “may move for an

order compelling an answer, designation, production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B).

The district court will treat an “evasive or incomplete” discovery response as “a failure to disclose,

answer, or respond.” Fed. R. Civ. P. 37(a)(4). A document is under a party’s possession, custody

or control if the party has the “practical ability” or “legal right” to obtain the documents. Wade v.

Chase Bank USA, N.A., No. 2:12-cv-3565, 2013 WL 12154986, at *2 (D.S.C., Nov. 7 2013)

(surveying cases). The district court may, in its discretion, “accept, at face value, a party’s

representation that it has fully produced all materials that are discoverable.” Prokosch v. Catalina

Lighting, Inc., 193 F.R.D. 633, 637 (D. Minn. 2000).


                                                 -2-
       9:14-cv-03699-RMG         Date Filed 08/03/20        Entry Number 151          Page 3 of 6




III.     Discussion

         The crux of the parties’ dispute is whether LabCorp may point Plaintiffs-Relators to

documents they have already seen—documents that LabCorp produced to the Department of

Justice (the “DOJ Production”) in response to its civil investigation demands (“CID Demands”)

propounded while investigating this matter—as responsive to Plaintiffs-Relators’ own requests for

production (“RFP”). LabCorp objected to Plaintiffs-Relators’ first set of RFPs as “duplicative” of

the CID Demands because they are “substantially identical” and, on that basis, concluded that the

DOJ Production was already “fully responsive” to the RFPs and need not be reproduced. 1

         Plaintiffs-Relators’ instant request is three-fold. First, they move to compel supplemental

document production, arguing that even if reproduction of the DOJ Production were unduly



1
    Plaintiffs-Relators’ Requests for Production of Documents, Request No. 1, demanded:
        “A copy of all documents produced by LabCorp in response to Civil Investigation
Demands issued by the U.S. Department of Justice (the “government”) in connection with its
investigation of LabCorp, HDL, or Singulex related to this matter.”
LabCorp’s first general objection stated:
        “. . . LabCorp objects to any large scale requests from Relators for electronically stored
information or other documents. LabCorp has previously reviewed hundreds of thousands of
documents and made over 95 productions to the U.S. Department of Justice (“government”) prior
to the government’s declination to intervene, consisting of over 46,000 pages of documents related
to the allegations in Relators’ operative complaint. LabCorp made the 85 productions in response
to a subpoena duces tecum from the Office of Inspector General of the Department of Health and
Human Services and a Civil Investigation Demand (“CID”) from the United States Attorney’s
Office for the District of South Carolina. Relators’ Requests are substantially identical—both in
form and content—to the government’s document requests in the CID. LabCorp objects to
Relators’ duplicative requests.”
LabCorp’s Response to RFP No. 1 stated:
        “. . . LabCorp will produce to Relators responsive 460,000 pages of non-privileged
documents in its possession (“DOJ Productions”) that LabCorp produced to the Department of
Justice, which is the real party in interest, during its investigation and before it declined to intervene
in this matter. . . . LabCorp states that, because the Requests are duplicative of the CID, the DOJ
Productions are fully responsive to the Requests.”
(Dkt. No. 126-6 at 3-4, 6-7.)


                                                   -3-
     9:14-cv-03699-RMG          Date Filed 08/03/20      Entry Number 151         Page 4 of 6




burdensome, the CID Demands were in any event narrower than their RFPs, in part because the

Government and LabCorp negotiated during the investigation to tailor them. Relatedly, Plaintiffs-

Relators argue that LabCorp’s written responses to their RFPs do not comply with Rule 34 such

that they cannot discern which documents are already produced or deemed non- responsive to each

RFP. 2 Rule 34 provides, “[f]or each item or category [of document demanded], the response must

either state that inspection will be permitted as requested or state with specificity the grounds for

objection to the request, including the reasons.” Fed. R. Civ. P. 32(b)(2)(B). It also requires that

an “objection must state whether any responsive materials are being withheld on the basis of that

objection.” Fed. R. Civ. P. 32(b)(2)(C). Last, the parties dispute whether LabCorp is complying

with their electronically stored information (ESI) protocol.

       The Court has reviewed Plaintiffs-Relators’ RFPs, LabCorp’s responses and objections to

them, and a sampling the CID Demands. The CID Demands made available to the Court are

materially different in scope from the RFPs. 3 It follows that LabCorp’s responses to the RFPs

cannot be predicated on a reference to its prior DOJ Production in response to the CID Demands.

Because LabCorp’s objects that the DOJ Production was already “fully responsive” the RFPs, it is

unclear to which RFPs LabCorp believes it has already produced documents and to which it is

withholding documents under a specific objection. LabCorp is, therefore, directed to supplement

its responses to the First Requests for Production of Documents to ensure that each response is



2
  “[ ] Plaintiffs cannot assess whether LabCorp has adequately responded to their RFPs when
LabCorp refuses to provide any information specifying which RFPs it believes it has responded
to, and which RFPs it has declined to respond to based on a claim of privilege or other objections.”
(Dkt. No. 126 at 15.)
3
  Plaintiffs-Relators provide a sampling under seal of comparisons of the CID Demands to the
RFPs. For example, one CID Demand sought documents “that identify” specific information in
certain “reports,” whereas the RFP seeks “all documents . . . regarding reports.” (Dkt. No. 127 at
17.)


                                                -4-
     9:14-cv-03699-RMG           Date Filed 08/03/20      Entry Number 151          Page 5 of 6




Rule 34 compliant. LabCorp is further directed to supplement its document production to reflect

the amended responses.

       The Court has also reviewed the parties’ ESI protocol, which provides that each party “may

also propound up to 5 written discovery requests and take 1 deposition per producing party to

identify the proper custodians” of email productions. (Dkt. No. 97 at 24.) Plaintiffs-Relators argue

that in response to their five interrogatories (Dkt. No. 126-16), they received a bad faith response. 4

LabCorp contends that the “ESI Protocol requires that each Party identify ‘the most relevant listed

e-mail custodians in view of the pleaded claims and defenses,’” and “does not require a party to

go beyond those ‘most relevant’ custodians to identify every individual who may have ‘had contact

with’ a document.” (Dkt. No. 149 at 24.) It is unclear how LabCorp can simultaneously argue

that the ESI protocol requires only the “most relevant” custodians and produce a list of 20,000

employees. In any event, LabCorp misconstrues the parties’ agreement. The ESI protocol

provides that “E-mail production requests shall be phased to occur timely after the parties have

exchanged initial disclosures, a specific identification by each party of the most relevant listed e-

mail custodians in view of the pleaded claims and defenses, and preliminary information relevant

to damages.” (Dkt. No. 97 at 24.) Reading the parties’ agreement in full, they determined that

after each party exchanged initial disclosures and specific identifications of the most relevant

custodians, then each party could propound five interrogatories or conduct one deposition to

identify additional email custodians. Reponses to any such interrogatories must be compliant with

Rule 33. LabCorp is, therefore, directed to supplement its prior responses to Plaintiffs-Relators’

demands propounded under the ESI protocol.


4
  LabCorp produced a list of 20,000 LabCorp employees and pointed Plaintiffs-Relators to its prior
document productions and initial disclosures, including a “non-exhaustive list” of documents from
the DOJ Production. (Dkt. Nos. 126-3, 126-17, 126-20.)


                                                 -5-
      9:14-cv-03699-RMG         Date Filed 08/03/20       Entry Number 151         Page 6 of 6




       Last, the parties dispute which date should be their privilege log cut-off. Plaintiffs-Relators

initially proposed April 4, 2018, representing when this action was unsealed (Dkt. No. 31) upon

the Government’s declination to intervene.         LabCorp countered with February 6, 2013,

representing when Plaintiffs-Relators first filed the action. (Dkt. No. 126-22.) Plaintiffs-Relators

here seek to use January 1, 2015 as the cut-off date, representing a compromise and reflecting their

concern that LabCorp’s communications relating to its 2013 and 2014 submission of requests for

Special Fraud Alerts are not privileged. LabCorp argues the dispute is “moot because its privilege

logs “include entries through the end of 2014.” (Dkt. No. 149 at 25.) LabCorp does not specify

that it logged all such entries. The Court finds that January 1, 2015 represents a reasonable cut-

off to enable the parties to continue to engage in robust but efficient discovery. The parties are,

therefore, directed that they do not have to include in their privilege logs privileged

communications after January 1, 2015 between counsel and their clients or counsel and the

Government. LabCorp is directed to amend its privilege logs, after review of which Plaintiffs-

Relators may bring a specific motion to compel for the Court to conduct an in camera review of

any contested documents for privilege.

IV.    Conclusion

       For the foregoing reasons, the Plaintiffs-Relators’ motion to compel (Dkt. No. 126) is

GRANTED.

       AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge
August 3, 2020
Charleston, South Carolina




                                                -6-
